                                                                                          Case 3:18-cv-08326-DJH Document 21 Filed 05/03/19 Page 1 of 11



                                                                                         Tibor Nagy, Jr., SBN 007465
                                                                                     1
                                                                                         Christopher M. Pastore, SBN 026340
                                                                                     2   OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                         STEWART, P.C., SBN 00504800
                                                                                     3   3430 E. Sunrise Drive, Suite 220
                                                                                     4   Tucson, AZ 85718
                                                                                         Telephone: 520.544.0300
                                                                                     5   Fax: 520.544.9675
                                                                                         tibor.nagy@ogletree.com
                                                                                     6
                                                                                         christopher.pastore@ogletree.com
                                                                                     7
                                                                                       Attorneys for Defendant Fairway Independent
                                                                                     8 Mortgage Corporation
                                                                                     9
                                                                                    10
                                                                                    11                           UNITED STATES DISTRICT COURT
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                    12                                  DISTRICT OF ARIZONA

                                                                                    13 Patricia LeFever, individually and on             No. 3:18-cv-08326-DJH
                                                                                       behalf of all others similarly situated,
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                                                                         DEFENDANT’S MOTION TO
                                                    Telephone: 520.544.0300




                                                                                    15                Plaintiff,                         COMPEL ARBITRATION AND
                                                        Tucson, AZ 85718




                                                                                                                                         DISMISS WITHOUT PREJUDICE
                                                                                    16          v.
                                                                                    17 Fairway Independent Mortgage
                                                                                       Corporation,
                                                                                    18
                                                                                    19                 Defendant.

                                                                                    20          Defendant Fairway Independent Mortgage Corporation (“Defendant” or
                                                                                    21 “Fairway”), through undersigned counsel, files this Motion and accompanying
                                                                                    22 Memorandum in Support of Defendant’s Motion to Compel Arbitration. Plaintiff Patricia
                                                                                    23 LeFever ("Plaintiff") and Fairway entered into a valid and enforceable agreement that
                                                                                    24 requires them to arbitrate, on an individual basis, rather than litigate, “[a]ny employment-
                                                                                    25 related controversy, dispute or claim” between them. As a result, this Court should
                                                                                    26 compel individual, bilateral arbitration of Plaintiff's claims. Defendant submits its
                                                                                    27 Memorandum of Law in Support of this Motion, which is incorporated herein by
                                                                                    28
                                                                                             Case 3:18-cv-08326-DJH Document 21 Filed 05/03/19 Page 2 of 11



                                                                                       reference.
                                                                                     1          MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO
                                                                                                      COMPEL ARBITRATION AND STAY PROCEEDINGS
                                                                                     2
                                                                                               Defendant Fairway moves to compel arbitration of Plaintiff Patricia LeFever’s
                                                                                     3
                                                                                       claims that she makes on her own behalf, and purportedly on behalf of those with whom
                                                                                     4
                                                                                       she claims she is similarly situated, for unpaid overtime wages in violation of the Fair
                                                                                     5
                                                                                       Labor Standards Act, 28 U.S.C. §§ 201, et seq., and Arizona’s Wage Statute, A.R.S. §§
                                                                                     6
                                                                                       23-350, et seq. More specifically, Defendant seeks to compel bilateral arbitration because
                                                                                     7
                                                                                       Plaintiff has waived her right to file a lawsuit in court, as well as to pursue any claims she
                                                                                     8
                                                                                       alleges in the Complaint as a class and/or collective action.
                                                                                     9
                                                                                               Plaintiff (as well as putative class members) and Fairway entered into an
                                                                                    10
                                                                                       agreement requiring Plaintiff to resolve, through individual arbitration, “[a]ny
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                       employment-related controversy, dispute or claim.”1 The Supreme Court recently
                                                                                    12
                                                                                       concluded that a valid and enforceable arbitration agreement waiving class-wide relief,
                                                                                    13
                                                                                       such as the agreement between Plaintiff and Defendant, should be enforced according to
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220

                                                    Telephone: 520.544.0300




                                                                                       its terms. For these reasons, Defendant asks the Court for an order compelling Plaintiff’s
                                                                                    15
                                                        Tucson, AZ 85718




                                                                                       claims to bilateral, individual arbitration in accordance with the terms of the arbitration
                                                                                    16
                                                                                       agreement.
                                                                                    17
                                                                                       I.      BACKGROUND
                                                                                    18
                                                                                               Fairway employed Plaintiff as a Licensed Loan Officer Assistant (“LOA”) from
                                                                                    19
                                                                                       July 2015 until April 2018. (Dkt. 1 at ¶8; Exhibit A, Declaration of Reiko Mumm, at ¶8).
                                                                                    20
                                                                                       At the beginning of her employment, and at or near the beginning of each calendar year
                                                                                    21
                                                                                       during her employment, Plaintiff – like all other employees – was provided with Fairway
                                                                                    22
                                                                                       Independent Mortgage Corporation’s Employee Handbook (the “Handbook”) and
                                                                                    23
                                                                                       required to acknowledge, in writing, that she read, understood and agreed to the policies
                                                                                    24
                                                                                    25
                                                                                    26  The sole exceptions are for claims regarding workers’ compensation or unemployment
                                                                                         1
                                                                                       compensation benefits, or claims by Fairway involving the enforcement of an employee’s
                                                                                    27 obligations regarding Fairway’s Confidentiality and Non-Solicitation Agreements. (See
                                                                                       Exhibit 1 to Exhibit A).
                                                                                    28

                                                                                                                                      2
                                                                                          Case 3:18-cv-08326-DJH Document 21 Filed 05/03/19 Page 3 of 11



                                                                                         in the Employee Handbook. (Exhibit A at ¶¶2-6, 10). The January 1, 2018 Employee
                                                                                     1
                                                                                         Handbook - the most recent version of the Employee Handbook acknowledged by
                                                                                     2
                                                                                         Plaintiff - contains the following express arbitration policy:
                                                                                     3
                                                                                             ARBITRATION
                                                                                     4       In the event that any employment-related dispute or disagreements arises
                                                                                             between a current or former Fairway employee and Fairway, it is Fairway's
                                                                                     5       policy to make every effort to informally meet with the current or former
                                                                                     6       employee and settle any disputes in good faith. If no agreement or a written
                                                                                             settlement is reached between the Fairway employee and Fairway within sixty
                                                                                     7       (60) days after the employment-related dispute or disagreement arises, or within
                                                                                             a longer period to which both Fairway and the current or former employee
                                                                                     8       mutually agree, then the parties agree the matter in controversy shall be settled
                                                                                             by arbitration in accordance with this Arbitration Policy. With the exception of
                                                                                     9       employees in Illinois, Indiana, and Wisconsin, current or former employees are
                                                                                             not entitled to assert representative or class claims.
                                                                                    10
                                                                                             Any employment-related controversy, dispute or claim between a current or
                                                                                    11       former Fairway employee and Fairway, except as set out below, shall be settled
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                             by final and binding arbitration in accordance with the Employment Arbitration
                                                                                    12       Rules of the American Arbitration Association. Each party has the right to
                                                                                             pursue the same causes of action and obtain the same damages in arbitration
                                                                                    13       that they could pursue in any court. The effect of this policy is that both the
                                                                                             current or former Fairway employee and Fairway are waiving their right to file
                                                                                    14       a lawsuit in court against the other party. Any arbitration brought under the
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                             terms of this Arbitration Policy shall be conducted in the following manner:
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                                 (a)   Notice - A party wishing to pursue a claim under this Arbitration
                                                                                    16           Policy must give the other party written Notice of Claim within one (1) year
                                                                                                 after the disputed event occurs, unless a specific applicable statute of
                                                                                    17           limitation provides for a longer period for pursuing a claim. Within thirty
                                                                                                 (30) days after receiving a notice of claim a party shall serve the other party
                                                                                    18           with a written response.
                                                                                    19           (b)   Mediation - If the party initiating the claim is not satisfied with the
                                                                                                 response, the parties shall in good faith participate in a non-binding
                                                                                    20           mediation within 60 days to attempt to resolve the dispute. The parties shall
                                                                                                 cooperate in selecting the mediator and the time and date of the mediation. If
                                                                                    21           the dispute is not resolved at mediation, then it shall proceed to an
                                                                                                 arbitration hearing.
                                                                                    22           (c)   Arbitration - The parties may agree on an arbitrator or select an
                                                                                                 arbitrator through the American Arbitration Association. The arbitration
                                                                                    23           location will be determined on a case-by-case basis and agreed to by the
                                                                                                 parties.
                                                                                    24
                                                                                                       (1)    The arbitrator shall follow the Employment Arbitration Rules of
                                                                                    25                 the American Arbitration Association, except as otherwise agreed by
                                                                                                       the parties. The arbitrator shall comply with the rules of evidence and
                                                                                    26                 substantive law of the state in which the arbitration is held, rule on any
                                                                                                       discovery disputes; provide for the exchange of witness lists and copies
                                                                                    27                 of exhibits, conduct a pretrial hearing, and have the authority to grant
                                                                                                       dispositive motions. Each party shall have the right to request the
                                                                                    28

                                                                                                                                       3
                                                                                          Case 3:18-cv-08326-DJH Document 21 Filed 05/03/19 Page 4 of 11



                                                                                                      arbitrator to make findings of specific factual issues. The arbitrator
                                                                                     1                may grant or limit discovery as the arbitrator deems appropriate
                                                                                                      considering the nature of the dispute and the number of witnesses and
                                                                                     2                documents.

                                                                                     3                 (2)    The decision of the arbitrator shall be final and binding upon
                                                                                                       the parties, and the current or former Fairway employee and Fairway
                                                                                     4                 shall promptly comply with the terms of such award. Any deviation
                                                                                                       from subparagraphs (a) through (c) above must be set out in writing
                                                                                     5                 and signed by both the parties.
                                                                                     6       This Arbitration Policy does not prohibit a current or former employee from
                                                                                             filing an administrative claim before the Equal Employment Opportunity
                                                                                     7       Commission (EEOC), the Department of Labor (DOL), the National Labor
                                                                                             Relations Board (NLRB), or any parallel state or local agency. However, upon
                                                                                     8       receipt of a right to sue letter or similar administrative determination from any
                                                                                             such agency, relinquishing the agency’s jurisdiction over the employee’s claim,
                                                                                     9       the claim then becomes a covered dispute subject to arbitration under this
                                                                                             Arbitration Policy.
                                                                                    10       This Arbitration Policy does not apply to claims for workers' compensation,
                                                                                             unemployment compensation benefits or claims by Fairway involving the
                                                                                    11       enforcement of a current or former employee's obligations regarding Fairway's
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                             Confidentiality Agreement and Non-Solicitation Agreement.
                                                                                    12
                                                                                             Any current or former employee who continues to work or worked for
                                                                                    13       Fairway Independent Mortgage Corporation after the effective date of this
                                                                                             policy will be deemed to have consented to this policy. The effective date of
                                                                                    14       this policy is August 1, 2004.
                                                 3430 E. Sunrise Drive, Suite 220

                                                    Telephone: 520.544.0300




                                                                                    15 (Exhibit A at ¶¶ 2-4, Exhibit 1 to Exhibit A).
                                                        Tucson, AZ 85718




                                                                                    16         On January 5, 2018, Plaintiff signed the Employee Handbook Acknowledgement
                                                                                    17 Form “Acknowledgement Form”) acknowledging her receipt of the handbook. (Exhibit A
                                                                                    18 at ¶¶4-10, Exhibit 2 to Exhibit A). The acknowledgement states, in relevant part: “By
                                                                                    19 signing my name below, I acknowledge, understand, accept and agree to comply with the
                                                                                    20 policies and guidelines contained in the Handbook.” (Id.)
                                                                                    21 II.     ARGUMENT AND AUTHORITIES
                                                                                    22          The Federal Arbitration Act (the “FAA”) states that “[a] written provision in any .
                                                                                    23 . . contract evidencing a transaction involving commerce to settle by arbitration a
                                                                                    24 controversy thereafter arising out of such contract or transaction . . . shall be valid,
                                                                                    25 irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the
                                                                                    26 revocation of any contract.” 9 U.S.C. § 2. Indeed, the Supreme Court has “long
                                                                                    27 recognized and enforced a ‘liberal federal policy favoring arbitration agreements.’”
                                                                                    28

                                                                                                                                     4
                                                                                          Case 3:18-cv-08326-DJH Document 21 Filed 05/03/19 Page 5 of 11



                                                                                         Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002) (quoting Moses H. Cone
                                                                                     1
                                                                                         Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983)); see also AT&T
                                                                                     2
                                                                                         Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2001) (Section 2 of the FAA reflects “a
                                                                                     3
                                                                                         liberal federal policy favoring arbitration and the fundamental principle that arbitration is
                                                                                     4
                                                                                         a matter of contract. In line with these principles, courts must place arbitration
                                                                                     5
                                                                                         agreements on an equal footing with other contracts, and enforce them according to their
                                                                                     6
                                                                                         terms.”) (internal citations and quotation marks omitted)). The FAA applies to
                                                                                     7
                                                                                         employment contracts. Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 113-119 (2001).
                                                                                     8
                                                                                                In its May 21, 2018 decision, the Supreme Court determined that pursuing a claim
                                                                                     9
                                                                                         as a class or collective action does not constitute an avoidance of an arbitration
                                                                                    10
                                                                                         agreement. Epic Systems Corp. v. Lewis, 138 S.Ct. 1612, 1619, 1622-23, 1627-28, 1632.
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         (2018). More specifically, it concluded that Congress intended the FAA to apply in all
                                                                                    12
                                                                                         cases, including putative class and collective actions, when an employee and employer
                                                                                    13
                                                                                         agreed to resolve such disputes through individual arbitration. Id.
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220

                                                    Telephone: 520.544.0300




                                                                                                A.     Under the FAA, the Arbitration Agreement is Enforceable
                                                                                    15
                                                        Tucson, AZ 85718




                                                                                                “The basic role for courts under the FAA is to determine (1) whether a valid
                                                                                    16
                                                                                         agreement to arbitrate exists and, if it does, (2) whether the agreement encompasses the
                                                                                    17
                                                                                         dispute at issue.” Kilgore v. KeyBank, Nat’l Ass’n, 718 F.3d 1052, 1058 (9th Cir. 2013)
                                                                                    18
                                                                                         (en banc) (internal quotation marks omitted). If the parties entered into a valid agreement
                                                                                    19
                                                                                         that encompasses the dispute, “then the [FAA] requires the court to enforce the
                                                                                    20
                                                                                         arbitration agreement in accordance with its terms.” Chiron Corp. v. Ortho Diagnostic
                                                                                    21
                                                                                         Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). The party resisting arbitration has the
                                                                                    22
                                                                                         burden to show the claims are not suitable for arbitration. Green Tree Fin. Corp. v.
                                                                                    23
                                                                                         Randolph, 531 U.S. 79, 91-92 (2000). “[A]ny doubts concerning the scope of arbitrable
                                                                                    24
                                                                                         issues should be resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp. v.
                                                                                    25
                                                                                         Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983), superseded by statute on other
                                                                                    26
                                                                                         grounds.
                                                                                    27
                                                                                    28

                                                                                                                                      5
                                                                                             Case 3:18-cv-08326-DJH Document 21 Filed 05/03/19 Page 6 of 11



                                                                                                       1.     The Agreement is Valid
                                                                                     1
                                                                                                  Plaintiff is subject to Fairway’s arbitration agreement, which unambiguously
                                                                                     2
                                                                                         requires her to arbitrate all of the claims alleged in the Complaint. The validity of an
                                                                                     3
                                                                                         arbitration agreement is determined by general principles of state contract law – in this
                                                                                     4
                                                                                         case, Arizona law. Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 686-67 (1996); see
                                                                                     5
                                                                                         also Perry v. Thomas, 482 U.S. 483, 492 n. 9 (1987) (noting “state law, whether of
                                                                                     6
                                                                                         legislative or judicial origin, is applicable if that law arose to govern issues concerning
                                                                                     7
                                                                                         validity, revocability, and enforceability of contracts generally”). Under Arizona law,2 “a
                                                                                     8
                                                                                         contract is an agreement which creates an obligation; that mutual consent is a requisite to
                                                                                     9
                                                                                         the creation of a contract, and that it becomes binding when a proposition is made on one
                                                                                    10
                                                                                         side and accepted on the other.” Malcoff v. Coyier, 14 Ariz. App. 524, 526, 484 P.2d
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         1053, 1055 (Ariz. Ct. App. 1971).
                                                                                    12
                                                                                                  As a condition of continued employment, Plaintiff agreed to arbitrate “any
                                                                                    13
                                                                                         employment-related controversy, dispute or claim” between her and Fairway. (Exs. 1-2 to
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         Ex. A). A party who voluntarily signs an agreement has a duty to read the terms; the
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                         failure to read an agreement does not relieve a party “from the consequences of his own
                                                                                    16
                                                                                         carelessness.” Hofmann Co. v. Meisner, 17 Ariz.App. 263, 266-67, 497 P.2d 83, 86-87
                                                                                    17
                                                                                         (Ariz. Ct. App. 1972), superseded by statute on other grounds.
                                                                                    18
                                                                                                  Under Arizona law, acknowledging an employee handbook that contains an
                                                                                    19
                                                                                         arbitration agreement or policy is sufficient to create a valid and binding agreement to
                                                                                    20
                                                                                         arbitrate; there is no requirement that the employee sign a separate or distinct arbitration
                                                                                    21
                                                                                         agreement. See Nowak v. USVETS Inc., 2014 WL 1319299, *4 (D. Ariz. Apr. 1, 2014
                                                                                    22
                                                                                         (Campbell, J) (arbitration agreement contained in employee handbook signed by plaintiff
                                                                                    23
                                                                                         is enforceable). An electronic acknowledgement/signature of a handbook is also
                                                                                    24
                                                                                         sufficient to establish assent to an arbitration provision. Pinto v. USAA Inc. of Texas, 275
                                                                                    25
                                                                                    26
                                                                                    27   2Arizona contract law applies because Plaintiff was employed in Arizona. Dkt. 1 at ¶¶ 8,
                                                                                         10; Dkt. 13 at ¶¶ 8, 13.
                                                                                    28

                                                                                                                                      6
                                                                                          Case 3:18-cv-08326-DJH Document 21 Filed 05/03/19 Page 7 of 11



                                                                                         F.Supp.3d 1165, 1169 (D. Ariz. 2017) (electronic acknowledgement of handbook that
                                                                                     1
                                                                                         referenced arbitration policy and employee’s duty to read and comply with handbook
                                                                                     2
                                                                                         policies held sufficient to establish assent to arbitration agreement).
                                                                                     3
                                                                                                 In fact, in Arizona, it is not even necessary that an employee sign or acknowledge
                                                                                     4
                                                                                         receipt of the handbook to be bound by an arbitration policy contained within it. Instead,
                                                                                     5
                                                                                         an employee need only acknowledge reading the handbook that contained the arbitration
                                                                                     6
                                                                                         provision and understand that handbook governs the terms of employment in order to be
                                                                                     7
                                                                                         bound by an arbitration policy contained in an employee handbook. See Batiste v. U.S.
                                                                                     8
                                                                                         Veterans Initiative, 2012 WL 300729, *1 (D. Ariz. Feb. 1, 2012) (Wake, J.) (even though
                                                                                     9
                                                                                         it was unclear if employee signed employee handbook, because employee read the
                                                                                    10
                                                                                         handbook and accepted employment with the employer, employee consented to/agreed to
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         the arbitration agreement in the handbook); see also Nghiem v. NEC Electronics, Inc., 25
                                                                                    12
                                                                                         F.3d 1437, 1439 (9th Cir. 1994) (“While the FAA requires a writing, it does not require
                                                                                    13
                                                                                         that the writing be signed by the parties”).
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                                 Time and again, Arizona U.S. District Courts have held that signing (or even just
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                         reading) an employee handbook which contains an arbitration agreement/policy
                                                                                    16
                                                                                         constitutes a valid agreement to arbitrate. See, e.g., Perry v. NorthCentral University,
                                                                                    17
                                                                                         Inc., 2011 WL 4356499, *3-6 (D. Ariz. Sept. 9, 2011) (Rosenblatt, J) (employee validly
                                                                                    18
                                                                                         consented to arbitration by signing employee handbook with one paragraph arbitration
                                                                                    19
                                                                                         provision); EEOC v. Cheesecake Factory, Inc., 2009 WL 1259359, *2-5 (D. Ariz. May 6,
                                                                                    20
                                                                                         2009) (Wake, J) (employee entered valid agreement to arbitrate by signing handbook
                                                                                    21
                                                                                         acknowledgement for handbook that contained one paragraph arbitration policy).
                                                                                    22
                                                                                         Furthermore, an arbitration policy or agreement contained in a handbook that also
                                                                                    23
                                                                                         contains language limiting the contractual nature of the handbook, such as statements that
                                                                                    24
                                                                                         the employer can modify the terms of the handbook at any time and/or that the handbook
                                                                                    25
                                                                                         is not a contract of employment, is still valid and enforceable despite this limiting
                                                                                    26
                                                                                         language. See Cheesecake Factory, Inc., 2009 at *1.
                                                                                    27
                                                                                                 In this case, Plaintiff validly entered into an agreement to arbitrate by
                                                                                    28

                                                                                                                                        7
                                                                                          Case 3:18-cv-08326-DJH Document 21 Filed 05/03/19 Page 8 of 11



                                                                                         electronically   signing   Defendant’s     January   1,   2018     Employee     Handbook
                                                                                     1
                                                                                         Acknowledgment Form, which explicitly states that: “By my signature below, I
                                                                                     2
                                                                                         acknowledge, understand, accept and agree to comply with the policies and guidelines
                                                                                     3
                                                                                         contained in this Handbook.” (Ex. 2 to Ex. A). The Acknowledgement Form also clearly
                                                                                     4
                                                                                         states that the signing employee understood that it was his/her responsibility to read and
                                                                                     5
                                                                                         review the handbook. (Ex. 2 to Ex. A). Furthermore, the arbitration policy itself in the
                                                                                     6
                                                                                         January 2018 handbook states that “[a]ny current or former employee who continues to
                                                                                     7
                                                                                         work or worked for Fairway Independent Mortgage Corporation after the effective date
                                                                                     8
                                                                                         of this policy will be deemed to have consented to this policy.” (Ex. 1 to Ex. A). Because
                                                                                     9
                                                                                         Plaintiff affirmatively acknowledged receipt of the handbook, including that she would
                                                                                    10
                                                                                         read and understand the handbook and, most importantly, accept and agree that she
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                         would comply with the policies in the handbook, she entered into a valid agreement to
                                                                                    12
                                                                                         arbitrate any employment-related disputes between her and Defendant.
                                                                                    13
                                                                                                Finally, the Agreement is supported by consideration. Under Arizona law,
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         Plaintiff’s continued employment with Defendant was sufficient consideration for her
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                         agreement to arbitrate. See Coup v. Scottsdale Plaza Resort, LLC, 823 F.Supp.2d 931,
                                                                                    16
                                                                                         943-44 (D. Ariz. 2011) (continued employment is sufficient consideration to support an
                                                                                    17
                                                                                         employment arbitration agreement); see also Carroll v. Lee, 14 Ariz. 10, 13, 712 P.2d
                                                                                    18
                                                                                         923, 926 (Ariz. 1986); Mattison v. Johnston, 152 Ariz. 109, 113, 730 P.2d 286, 290
                                                                                    19
                                                                                         (Ariz. Ct. App. 1986). Furthermore, the arbitration policy mutually binds both Plaintiff
                                                                                    20
                                                                                         and Defendant to arbitrate any controversy, dispute, or claim, (Ex. 1 to Ex. A), and,
                                                                                    21
                                                                                         therefore, Plaintiff is also receiving consideration in the form of Defendant giving up its
                                                                                    22
                                                                                         right to pursue litigation. See Carroll, 712 P.2d at 926 (“monetary consideration is not
                                                                                    23
                                                                                         always required . . . [a]dequate consideration consists of a benefit to the promisor and a
                                                                                    24
                                                                                         detriment to the promisee.”) (citations omitted).
                                                                                    25
                                                                                                Because the parties entered into a valid agreement to arbitrate that is supported by
                                                                                    26
                                                                                         consideration, the arbitration agreement is enforceable. No more is required under the
                                                                                    27
                                                                                         FAA and Arizona law, particularly in light of the presumption in favor of arbitration.
                                                                                    28

                                                                                                                                      8
                                                                                          Case 3:18-cv-08326-DJH Document 21 Filed 05/03/19 Page 9 of 11



                                                                                                      2.     Plaintiff’s Claims are Covered by the Arbitration Agreement
                                                                                     1         The arbitration agreement covers all of Plaintiff’s claims against Defendant. The
                                                                                     2 language of the arbitration agreement makes arbitration the exclusive forum for the
                                                                                     3 resolution of all employment-related disputes between an employee and Defendant
                                                                                     4 except for: (1) claims related to workers' compensation or unemployment compensation
                                                                                     5 benefits; and (2) claims involving an employee's obligations regarding Fairway's
                                                                                     6 confidentiality and non-solicitation policies.
                                                                                     7         Plaintiff’s Complaint alleges that Defendant violated the Fair Labor Standards Act
                                                                                     8 and Arizona law regarding her compensation while she was employed by Defendant.
                                                                                     9 The claims are unequivocally a dispute between the parties that is “employment-related”
                                                                                    10 and, as a result, both claims are covered by the arbitration agreement. Accordingly,
                                                                                    11 Defendant’s Motion to Compel Arbitration must be granted. See Dean Witter Reynolds
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                    12 Inc. v. Byrd, 470 U.S. 213, 218 (1985).
                                                                                    13         B.     The Arbitration Agreement and the Prevailing Law Require
                                                                                    14                Arbitration of Plaintiff’s Claims on an Individual Basis
                                                 3430 E. Sunrise Drive, Suite 220

                                                    Telephone: 520.544.0300




                                                                                    15         Additionally, the Agreement, as well as recent Supreme Court jurisprudence,
                                                        Tucson, AZ 85718




                                                                                    16 require this Court to compel arbitration of Plaintiff’s claim on an individual basis. Epic
                                                                                    17 Systems Corp., 584 U.S. at 1619, 1622-23, 1627-28, 1632. In Epic Systems, the Supreme
                                                                                    18 Court expressly concluded that agreements requiring individual arbitration of claims
                                                                                    19 should be enforced according to their terms. Id.
                                                                                    20          Furthermore, the Agreement includes an express class and collective action

                                                                                    21 waiver: “Employees are not entitled to assert representative or class claims.” (Ex. 1 to Ex.
                                                                                    22 A). Moreover, just last week the U.S. Supreme Court ruled in Lamps Plus, Inc. v. Varela,
                                                                                    23 ___ U.S. ___, 2019 WL 1780275 (April 24, 2019), that irrespective of whether an
                                                                                    24 arbitration agreement is silent or ambiguous on the question of consent to class or
                                                                                    25 collective arbitration, courts may not infer consent to participate in class or collective
                                                                                    26 arbitration absent an affirmative “contractual basis for concluding that the party agreed to
                                                                                    27 do so.” Id. at *6, quoting Stolt-Nielsen, S.A. v. Animal Feeds International Corp., 559
                                                                                    28 U.S. 662, 684 (2010). There can be no doubt that the Agreement did not confer upon

                                                                                                                                     9
                                                                                         Case 3:18-cv-08326-DJH Document 21 Filed 05/03/19 Page 10 of 11



                                                                                         Plaintiff consent to convene a class or collective arbitration on behalf of herself or others
                                                                                     1
                                                                                         similarly situated. Therefore, the Court should enforce the Agreement by dismissing this
                                                                                     2
                                                                                         Action and compelling arbitration of Plaintiff’s claims on an individualized basis.
                                                                                     3
                                                                                         III.   CONCLUSION
                                                                                     4          Defendant has demonstrated that: (1) Plaintiff entered into a valid and enforceable
                                                                                     5 agreement to arbitrate that includes a class action waiver; and (2) the Agreement
                                                                                     6 encompasses Plaintiff’s claims. Because the Agreement expressly waives any collective
                                                                                     7 or class-wide arbitration, Defendant is entitled, under the FAA, to an order dismissing
                                                                                     8 this Action and compelling Plaintiff to pursue her claims against Defendant, if at all,
                                                                                     9 through bilateral arbitration under the terms and conditions of the Agreement.
                                                                                    10
                                                                                                RESPECTFULLY SUBMITTED this 3rd day of May, 2019.
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                   OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                    12                                             STEWART, P.C.
                                                                                    13
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220

                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                                                                   By:     s/ Tibor Nagy, Jr.
                                                                                    16                                                     Tibor Nagy, Jr.
                                                                                                                                           Christopher M. Pastore
                                                                                    17                                                     3430 E. Sunrise Drive, Suite 220
                                                                                    18                                                     Tucson, AZ 85718
                                                                                                                                           Attorneys for Defendant Fairway
                                                                                    19                                                     Independent Mortgage Corporation
                                                                                    20
                                                                                    21
                                                                                                          CERTIFICATION PURSUANT TO LR CIV 12.1(c)
                                                                                    22
                                                                                    23          Pursuant to LR CIV 12.1(c), Tibor Nagy, Jr. counsel for Defendant Fairway
                                                                                    24 Independent Mortgage Corporation hereby certifies that prior to filing, counsel for the
                                                                                    25 parties met and conferred about the issues asserted in this motion to compel arbitration
                                                                                    26 and dismiss the plaintiff’s complaint without prejudice. The parties were unable to agree
                                                                                    27 that the pleading was curable in any part by a permissible amendment offered by the
                                                                                    28

                                                                                                                                      10
                                                                                         Case 3:18-cv-08326-DJH Document 21 Filed 05/03/19 Page 11 of 11



                                                                                         pleading party.
                                                                                     1
                                                                                                                                  /s/ Tibor Nagy, Jr.______________
                                                                                     2
                                                                                                                                    Tibor Nagy, Jr.
                                                                                     3
                                                                                                                                    3430 E. Sunrise Drive, Suite 220
                                                                                     4                                              Tucson, AZ 85718
                                                                                                                                    Attorneys for Defendant Fairway
                                                                                     5
                                                                                                                                    Independent Mortgage Corporation
                                                                                     6
                                                                                     7
                                                                                     8
                                                                                     9
                                                                                    10
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                    12
                                                                                    13
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220

                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16
                                                                                    17
                                                                                    18
                                                                                    19
                                                                                    20
                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28

                                                                                                                             11
